FILED
                           NOT FOR PUBLICATION
                                                                           DEC 21 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-30223

              Plaintiff-Appellee,                D.C. No. 2:16-cr-00211-TOR-1

 v.
                                                 MEMORANDUM*
ADRIAN LAROY SEYMORE, AKA
Adrian Leroy Seymore,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, Chief Judge, Presiding

                          Submitted December 7, 2018**
                              Seattle, Washington

Before: W. FLETCHER and BYBEE, Circuit Judges, and BURNS,*** District
        Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Larry A. Burns, United States District Judge for the
Southern District of California, sitting by designation.
      Adrian Laroy Seymore pleaded guilty to one count of cyberstalking in

violation of 18 U.S.C. §§ 2261A(2)(A), 2261(b)(5). We have jurisdiction to

review Seymore’s sentence under 28 U.S.C. § 1291.

      The presentence report (PSR) recommended a four-level increase to the base

offense level under United States Sentencing Guidelines Manual (U.S.S.G.)

§ 2A6.2(b)(1). The four-level increase is appropriate if the offense involved two or

more of the following aggravating factors: “(A) the violation of a court protection

order; (B) bodily injury; (C) strangling, suffocating, or attempting to strangle or

suffocate; (D) possession, or threatened use, of a dangerous weapon; or (E) a

pattern of activity involving stalking, threatening, harassing, or assaulting the same

victim.” U.S.S.G. § 2A6.2(b)(1). Seymore conceded factor (E). The district court

found that the offense also involved factors (A) and (D) and applied the

recommended four-level enhancement. Seymore argues that the district court erred

by basing its findings as to factors (A) and (D) solely on disputed portions of the

PSR, thereby relieving the government of its burden to prove by a preponderance

all facts necessary to enhance the offense level. See United States v. Burnett, 16
F.3d 358, 361 (9th Cir.1994).

      “[A] district court may not rely exclusively on a PSR ‘[w]hen a defendant

contests the factual basis of a PSR.’” United States v. Snipe, 515 F.3d 947, 955


                                           2
(9th Cir. 2008) (quoting United States v. Ameline, 409 F.3d 1073, 1086 (9th Cir.

2005) (en banc)). The district court based its factor (D) finding on a paragraph in

the PSR that stated that Seymore had used a gasoline-filled bottle to set his

estranged wife’s car on fire. Seymore did not contest that statement’s truth.

Instead, he argued that “a glass filled with gasoline by itself does not . . . constitute

a dangerous weapon.” Thus, the factual basis of the district court’s dangerous

weapon finding was uncontested. Because “the district court may rely on

undisputed statements in the PSR at sentencing,” Ameline, 409 F.3d at 1085, the

district court did not err in relying solely on the PSR to reach its dangerous weapon

finding under factor (D) of U.S.S.G. § 2A6.2(b)(1).

      Any error regarding the court’s finding of the factor (A) “protective order”

aggravator was harmless. Williams v. United States, 503 U.S. 193, 203 (1992).

      AFFIRMED.




                                            3